Citation Nr: 0714048	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  06-31 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for esophageal reflux 
disease, secondary to service-connected allergic rhinitis.

2.  Entitlement to service connection for hearing loss, 
secondary to service-connected allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1956.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  The case was certified 
to the Board by the New York, New York RO.  

A motion to advance the case on the docket was granted by a 
Veterans Law Judge in April 2007, due to the veteran's 
advanced age pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2006).

With respect to the instant claims of entitlement to service 
connection, each claimed as secondary to allergic rhinitis 
the Board acknowledges its duty to liberally construe the 
veteran's pleadings to determine the claims before it.  
Still, that duty does not require that VA solicit claims, 
particularly when the appellant is not appearing pro se 
before the Board.  

Here, the veteran is represented by a highly respected 
national Veterans Service Organization which is well versed 
in veterans law.  As to these two issues, that service 
organization has limited their theory concerning entitlement 
to service connection to entitlement on a secondary basis. 
 They did not claim that either disorder is directly due to 
service.  

Likewise, the veteran has only pled entitlement under the 
theory that these disorders were caused or aggravated by his 
service-connected allergic rhinitis.  This is the only theory 
that has been considered in the February 2006 rating 
decision, and that is the only theory over which the Board 
may exercise jurisdiction.  38 U.S.C.A. ? 7104 (West 2002).  
Finally, even assuming arguendo that the Board may exercise 
jurisdiction under other theories, the evidence does not 
suggest any support whatsoever for any other theory.  Hence, 
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for esophageal reflux 
disease, secondary to service-connected allergic rhinitis.

2.  Entitlement to service connection for hearing loss, 
secondary to service-connected allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1956.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  The case was certified 
to the Board by the New York, New York RO.  

A motion to advance the case on the docket was granted by a 
Veterans Law Judge in April 2007, due to the veteran's 
advanced age pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2006).

With respect to the instant claims of entitlement to service 
connection, each claimed as secondary to allergic rhinitis 
the Board acknowledges its duty to liberally construe the 
veteran's pleadings to determine the claims before it.  
Still, that duty does not require that VA solicit claims, 
particularly when the appellant is not appearing pro se 
before the Board.  

Here, the veteran is represented by a highly respected 
national Veterans Service Organization which is well versed 
in veterans law.  As to these two issues, that service 
organization has limited their theory concerning entitlement 
to service connection to entitlement on a secondary basis. 
 They did not claim that either disorder is directly due to 
service.  

Likewise, the veteran has only pled entitlement under the 
theory that these disorders were caused or aggravated by his 
service-connected allergic rhinitis.  This is the only theory 
that has been considered in the February 2006 rating 
decision, and that is the only theory over which the Board 
may exercise jurisdiction.  38 U.S.C.A. ? 7104 (West 2002).  
Finally, even assuming arguendo that the Board may exercise 
jurisdiction under other theories, the evidence does not 
suggest any support whatsoever for any other theory.  Hence, 
the Board will limit its consideration of this claim to the 
extent addressed below.


FINDINGS OF FACT

1.  Esophageal reflux disease was not manifested in service, 
it is not otherwise related to the veteran's active service, 
and it is not caused or aggravated by allergic rhinitis.

2.  The preponderance of the competent evidence of record is 
against finding that the veteran has hearing loss, to include 
sensorineural hearing loss, which is either related to 
service or linked to allergic rhinitis.


CONCLUSIONS OF LAW

1.  Esophageal reflux disease was neither incurred nor 
aggravated by military service, and was not caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2006).

2.  Hearing loss was not incurred in or aggravated by active 
military service, a sensorineural hearing loss may not be 
presumed to have been so incurred, and it is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b) 
(2).  Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  A September 2005 letter 
satisfied these criteria.

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran was provided this notice in June 2006.  

The Board finds further that VA has secured all available 
pertinent evidence and conducted all appropriate 
development.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In this case, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Still, assuming arguendo that there is such 
evidence, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow that sequence as it pertains to the 
instant claims, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here the September 2005 and June 
2006 letters comply with the requirements of 38 U.S.C.A. 
§ 5103(a).  Finally, the appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Therefore, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  If a condition noted 
during service was not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court has held 
that a claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice-connected disability. 
 Allen v. Brown, 7 Vet. App. 439 (1995).

In hearing loss cases, regulations provide that for the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, certain chronic diseases, such as sensorineural 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

As a layperson, the veteran is not competent to establish by 
his own opinion that he has such a disorder (or relate such 
disability to service or to a service-connected disability). 
 See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Factual Background

The service medical records, to include the reports of the 
veteran's June 1952 enlistment examination and April 1956 
separation examination, make no mention of either any 
gastrointestinal problems or diagnoses, or hearing loss 
disorder.  

An August 1966 Board decision granted service connection for 
allergic rhinitis.  

A September 2003 VA outpatient treatment record notes that 
the veteran was taking medication for treatment 
of gastroesophageal reflux disease.  

A December 2004 VA outpatient medical record, completed by an 
ear, nose, and throat attending physician, shows that the 
physician opined that the veteran's hearing loss "may be 
related" to his chronic rhinitis.  He added that audiogram 
testing results would reveal a conductive hearing loss if 
rhinitis was in fact related.  

A January 2005 VA ear nose and throat examination did not 
diagnose either a hearing loss or a esophageal reflux 
disease.
 
A February 2005 VA outpatient treatment record includes 
diagnoses of chronic rhinitis and gastroesophageal reflux 
disease.  

At a November 2005 VA audiological evaluation the examiner is 
shown to have had an opportunity review the veteran's claims 
file and service medical records.  The examiner specifically 
cited to the above-mentioned December 2004 opinion regarding 
the possibility of a etiological relationship between the 
veteran's service-connected allergic rhinitis and his claimed 
hearing loss disability.  The veteran gave a history of 
decreased hearing since 1998, worse in his left ear.  He 
added that he had worn VA-issued hearing aids since 2000.  
Examination revealed a hearing loss as that term is defined 
by VA.  The examiner opined that, in referencing the above-
discussed December 2004 VA ear nose and throat note, as no 
conductive hearing loss was demonstrated, the veteran's 
hearing loss was therefore not caused by or the result of his 
service-connected rhinitis.  

A January 2006 VA esophagus and hiatal hernia examination 
report includes a diagnosis of esophageal reflux disease.  
The examiner commented that there was not enough evidence in 
the claims file to make a nexus between allergic rhinitis and 
the veteran's gastroesophageal reflux disease.  

A June 2006 VA audiology clinic note shows that the veteran 
denied that his hearing acuity had worsened since he was 
examined in November 2005.  

The VA physician who examined the veteran in January 2006, by 
means of a September 2006 e-mail  message, commented that 
there was "nothing in the review of the [claims folder] that 
suggest that allergic rhinitis causes gastroesophageal reflux 
disease."  

Analysis

Following review of the complete evidentiary record, the 
Board finds that service connection for esophageal reflux 
disease and for hearing loss (both secondary to a service-
connected allergic rhinitis disability) is not warranted.

Concerning the claim for service connection for esophageal 
reflux disease, secondary to allergic rhinitis disorder, as 
noted above, the VA physician who conducted the January 2006 
VA esophagus and hiatal hernia examination essentially has 
opined that an etiological relationship between the veteran's 
esophageal reflux disease and his service-connected allergic 
rhinitis did not exist.  No competent evidence to the 
contrary is of record.  

As for the claimed hearing loss the November 2005 VA 
audiological examiner diagnosed a sensorineural hearing 
loss.  The examiner found, however, that it was not caused by 
or the result of allergic rhinitis.  While not pled as such, 
the Board also finds that  presumptive service connection is 
not warranted for sensorineural hearing loss because there is 
no competent evidence showing a compensably disabling hearing 
loss within the first year following separation from active 
duty.  

Based on the foregoing evidence the veteran is not entitled 
to service connection for either esophageal reflux disease or 
hearing loss on a secondary basis.  The preponderance of the 
competent evidence linking either of the claimed disorders to 
allergic rhinitis. As noted, medical opinions which were 
prepared after review all the evidence of record specifically 
discount such a relationship.  Without competent evidence 
linking a current disorder to service, or to a service-
connected disorder, the Board finds that neither esophageal 
reflux disease nor his hearing loss is proximately due to 
service, to include due to any service-connected disorder.  

The Board considered the veteran's sincerely held opinion 
that these disorders are related to allergic rhinitis.  The 
veteran, however, is not trained in the field of medicine.  
Hence, he is not competent to offer an opinion which requires 
specialized training.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).
 
In reaching each of the foregoing decisions the Board finds 
that the preponderance of the evidence is against the 
veteran's claims.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims that would give rise to a reasonable doubt 
in his, the benefit-of-the-doubt rule is not applicable.  The 
appeal as to these issues must be denied.  38 U.S.C.A. 
? 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to service connection for esophagus reflux 
disease secondary to allergic rhinitis is denied.  

Entitlement to service connection for hearing loss secondary 
to allergic rhinitis is denied.  


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


